United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3174
                                   _____________

Karilyn Bonomolo-Hagen,                    *
                                           *
             Plaintiff - Respondent,       *
                                           *
      v.                                   *
                                           *   Appeal from the United
Clay Central-Everly Community              *   States District Court for the
School District,                           *   Northern District of Iowa.
                                           *
             Defendant,                    *         [PUBLISHED]
                                           *
David Holmquist,                           *
                                           *
             Defendant - Petitioner.       *

                                   _____________

                                  Submitted: July 21, 1997
                                      Filed: August 15, 1997
                                   _____________

Before McMILLIAN, BOWMAN, and LOKEN, Circuit Judges.
                        _____________

PER CURIAM.

        The District Court, applying precedent from the Northern District of Iowa, and
observing that our Court had not yet definitively resolved the question, held that as the
plaintiff's supervisor defendant David Holmquist could be held individually liable under
Title VII of the Civil Rights Act of 1964. Accordingly, the District Court denied
Holmquist's motion to dismiss the plaintiff's Title VII claims against him, but certified
the question pursuant to 28 U.S.C. § 1292(b), thus permitting Holmquist to seek an
interlocutory appeal.

       Holmquist's petition for permission to appeal is granted, and the District Court's
denial of Holmquist's motion to dismiss is reversed. Our Court quite recently has
squarely held that supervisors may not be held individually liable under Title VII. See
Spencer v. Ripley County State Bank, No. 96-2951, slip op. at 3 (8th Cir. July 21,
1997). Thus the question left open in Lenhardt v. Basic Institute of Technology, Inc.,
55 F.3d 377 (8th Cir. 1995) (holding that under the Missouri Human Rights Act
individual liability may not be imposed on supervisors), has been resolved.

       Spencer establishes the law of our circuit. We therefore reverse and remand for
entry of an order granting Holmquist's motion to dismiss.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-